Exhibit 10.3

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT dated October 26, 2001
(the “Amendment”) is made effective as of September 6th, 2006 (the “Effective
Date”), between Clay B. Siegall (“Executive”) and Seattle Genetics, Inc., a
Delaware corporation (the “Company”).

RECITALS

WHEREAS, Executive and Company are parties to the Executive Employment Agreement
dated October 26, 2001 (the “Prior Agreement”) and wish to amend and restate
Section 3.2(b) and Section 6.3 of the Prior Agreement on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

1. Section 3.2(b). Section 3.2(b) of the Prior Agreement shall be amended in its
entirety to read as follows:

“(b) Involuntary Termination. If Executive’s employment is terminated under
Section 3.1(a)(ii) (Termination Without Cause) or 3.1(a)(iv) (Constructive
Termination) above (such termination, an “Involuntary Termination”), Executive
will be entitled to receive payment of severance benefits equal to Executive’s
regular monthly salary for twelve (12) months (the “Severance Period”);
provided, that if the Involuntary Termination occurs within twelve (12) months
after a Change in Control (as defined below), such Severance Period shall be for
a period of twenty-four (24) months. Such payments shall be made, at the
Company’s option, in a lump sum within thirty (30) days after the effective date
of termination, or ratably over the Severance Period according to the Company’s
standard payroll schedule; provided, however, that such payment may not extend
beyond two (2) months after the end of the calendar year in which the effective
date of termination occurs. Executive will also be entitled to receive payment
on the date of termination of any bonus which has been earned under Section 2.2,
but not yet paid, and the pro rata portion of any bonus based on achievement of
the specific corporate and individual performance targets established for the
fiscal year in which the termination occurs. Health insurance benefits will be
continued through payment of Executive’s COBRA health insurance premiums by the
Company over the Severance Period. In addition, the vesting of any unvested
stock options or shares of restricted stock held by Executive as of the date of
Executive’s termination of employment shall accelerate such that the options or
restricted securities shall become vested as to an additional twelve (12) months
of vesting.”



--------------------------------------------------------------------------------

2. Section 6.3. Section 6.3 of the Prior Agreement shall be amended in its
entirety to read as follows:

“Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to Executive’s employment by the
Company and compensation payable to Executive by the Company and supersedes all
prior understandings, agreements and discussions. This Agreement may only be
amended or modified by a written instrument executed by Executive and the
Chairman of the Board of the Company if such offices are held by different
persons, or the Lead Director of the Board of Directors if Executive is the
Chairman of the Board, in each case pursuant to authorization by the Board of
Directors or the Compensation Committee thereof.”

3. Capitalized terms used but not defined in this Amendment have the meanings
ascribed to them in the Prior Agreement. Except as expressly set forth in this
Amendment, the Prior Agreement remains in full force and effect in accordance
with its terms.

4. This Amendment may be executed in any number of separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SEATTLE GENETICS, INC. By:   /s/ Felix Baker   Name: Felix Baker, Ph.D.   Its:
Lead Director & Chairman of the Compensation Committee of the Board of Directors

 

EXECUTIVE By:   /s/ Clay B. Siegall   Clay B. Siegall

 

-2-